Citation Nr: 1751715	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and passive-aggressive personality disorder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and G.H.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veteran's Affairs (VA).

This matter was previously before the Board in May 2015, at which time the Board recharacterized the issues of entitlement to PTSD and passive-aggressive personality disorder as a claim for service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the claim for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran's claims for entitlement to service connection for PTSD and service connection for passive-aggressive personality disorder have been recharacterized as entitlement to service connection for an acquired psychiatric condition.  The Board previously remanded this claim to obtain records from the Social Security Administration (SSA) regarding the Veteran's social security disability insurance benefits.  SSA records were then obtained and associated with the file, including a May 2009 comprehensive mental examination in which the Veteran was diagnosed with a mood disorder, NOS, and an anxiety disorder, NOS.  The Board also notes that the Veteran's VA treatment records contain multiple psychiatric diagnoses and assessments, including diagnoses for a mood disorder with depression and anxiety, history of substance abuse in remission in July 2005, assessments of depression and anxiety in April 2008, and assessments of PTSD, and depression in July 2008.  

The current medical evidence focuses only upon the current diagnosis of PTSD and whether it is related to the Veteran's military service.  As the Veteran's claim has been expanded to include all mental disorders, an additional VA examination is warranted that addresses the Veteran's expanded mental disorders claim.  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder other than PTSD, to include anxiety and depression, is related to military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, and for each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not related to active duty military service.  

The VA examiner must comment on evidence of post-service diagnoses of psychiatric disorders, as well as the Veteran's psychiatric evaluation while on active duty, in which he was diagnosed with passive-aggressive personality disorder.  The examiner should also address whether psychiatric symptoms observed in-service, then diagnosed as passive-aggressive personality disorder, could have been caused by a currently diagnosed psychiatric disorder.

All opinions must be accompanied by a clear rationale.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the remaining claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




